DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 04/01/2022. Claims 34-58 are currently pending.

Election/Restrictions
Applicant’s election of Group I, claims 34-57, Species I, claims 34-49 and 51-58, Species III, claims 34-52 and 55-58, and Species VI, claims 34-58 in the reply filed on 04/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 50, 53, 54 and 58 are, in addition to limitations of “a vane for a wind turbine, a steering surface for an airplane, a flap/aileron for an airplane, a winglet for an airplane, and a propeller blade for an airscrew” of claim 52, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species II, Species IV and Species V, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein considered in the direction of the leading edge and the trailing edge, consecutive cross-sections are at rotated positions to form a volution” of claim 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 34, 47 and 55 are objected to because of the following informalities:  
Claim 34 recites the limitation “each at least a respective skin portion that forms part of the skins” in line 5-6 and seems should read --each has at least a respective skin portion that forms part of the skins-- for grammatical correctness.
  Claim 47 recites the limitation “at least first skin portion having” in line 3 and seems should read --at least the first skin portion has 
Claim 55 recites the limitation “wherein considered in the direction of the leading edge” in line 1-2 and seems should read --wherein when considered in the direction of the leading edge-- for grammatical correctness.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling means” in claim 57.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification recites, page 6, line 9-10 “… coupling means 16, 16" …. This may for instance regard fittings that can be attached to associated counterparts of a wind turbine hub, or an airplane body and the like ….”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-49, 51-52 and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the direction of the trailing edge" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should read --a direction of the trailing edge--.
Claim 35 recites the limitation "the layers of fiber material" in line 1.  It is unclear if reference is to be made to the “layered material” of claim 34 or if the fiber material is to be introduced in reference to the layered material and will be interpreted as the latter for examination purposes.
Claim 36 recites the limitation "the chord … of the flow profile" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should read --a chord … of the flow profile--.
Claim 40 recites the limitation "the at least one spar comprising at least the body portion of a layer of material which has a body portion between and transverse to the skins" in line 1-3. It is unclear if reference is being made to the respective body portion (claim 34) and unclear why the body portion has a body portion. It seems this limitation should read --the at least one spar comprising at least the respective body portion of a layer of material which extends between and transverse to the skins-- and will be interpreted as such for examination purposes.
Claim 42 recites the limitation "the areas of the skins" in line 2. It is unclear if reference is being made to the respective body portion (claim 34) but will be interpreted as such for examination purposes.  
Claim 43 recites the limitation "the number of skin portions in a central area"  and “the number of skin portions in an edge area” in lines 1 and 3 respectively.  There is insufficient antecedent basis for these limitations in the claim. It seems the limitations should read --a a 
Claim 47 recites the limitation "the exterior of the first skin or of the second skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should read --an 
Claim 51 recites the limitation "the camber line of the flow profile" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It seems this limitation should read --a 
Claim 55 recites the limitation "consecutive cross-sections are at rotated positions to form a volution” in line 2. It is unclear the metes and bounds of this limitation. The instant specification lacks any explanation of this limitation. The limitation will be interpreted per a view of the cross-section shown in instant figure 1.
Claims 35-49, 51-52 and 55-57 are indefinite based on their dependency on claim 34.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-38, 40, 42, 45, 48-49 and 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,321,019 to Dmitroff et al. (Dmitroff).
In Reference to Claim 34
Dmitroff discloses a blade (Fig. 1: 10) made of layered material (col 4, ll 34-39), the blade being configured to be exposed to a fluid flow (col 1, ll 9-12: such as functioning as a helicopter blade), and comprising 
skins (Figs. 7 and 7A: 88) defined between a leading edge (18) and a trailing edge (20) of the blade (10), 
said skins including a first skin (88 of side 22 for instance) and a second skin (88 of side 24 for instance) and forming a flow profile in cross-section (Figs. 7 and 7A: as seen), 
wherein the layered material comprises several layers of material (Figs. 7 and 7A: such as layers of material of right portions of 46 and 48 that transitions into sections 22 and 24), the layers of material each comprising a respective body portion (right portions of 46 and 48 and unlabeled layer to right of 50, for instance) between and transverse to the skins (88 at 22 and 88 at 24) and each at least a respective skin portion that forms part of the skins (right portions of 46 and 48 as transitioning into 88 in sections 22 and 24), 
wherein said skin portions (right portions of 46 and 48 as transitioning into 88 in sections 22 and 24) all extend from the related body portion in the direction of the trailing edge (right portions of 46 and 48 extend toward 20), and 
wherein of said skin portions (right portions of 46 and 48 as transitioning into 88 in sections 22 and 24) at least two consecutive skin portions of the first skin or of the second skin overlap each other (Figs. 7 and 7A: two inner layers of right portions of 46 and 48 that transitions into 88 overlapping as seen).
In Reference to Claim 35
Dmitroff discloses the blade according to claim 34, wherein the layers of fiber material (col 4, ll 34-39) each comprise a respective body portion (Figs. 7 and 7A: right portions of 46 and 48) and each on either side of the body portion in each case a respective skin portion that forms part of the first skin and a respective skin portion that forms part of the second skin (Figs. 7 and 7A: right portions of 46 and 48 that transitions in 88 of 22 and of 24), while forming layers of material that are U-shaped (such as seen of right portion layers of 48 and 46) and nested in each other (right portions of 48 at 22 and 24 that overlaps similar portions of 46 and coalesce at 20).
In Reference to Claim 36
Dmitroff discloses the blade according to claim 34, wherein skin portions that form part of the first skin or the second skin (Figs. 7 and 7A: right portions of 46 and 48 as transitioning into 88 in sections 22 and 24), in cross-section have a dimension (such as the length of one of the right portions 46 or 48 at 22 or 24) that is smaller than the chord or a camber line of the flow profile (line 52 for instance).
In Reference to Claim 37
Dmitroff discloses the blade according to claim 34, wherein skin portions that form part of the first skin or of the second skin (Figs. 7 and 7A: right portions 46 or 48 at 22 or 24) at the most partially overlap each other, viewed in cross-section (Figs. 7 and 7A: as seen).
In Reference to Claim 38
Dmitroff discloses the blade according to claim 37, wherein, when considered in cross-section (Figs. 7 and 7A), a first skin portion that forms part of the first skin or the second skin (such as second from right layer of right portion of 46 or 48 at 22 or 24), respectively, covering a second skin portion that forms part of the first skin or the second skin (such as first from right layer of right portion of 46 or 48 at 22 or 24), respectively, ends at greater distance (as seen) from the trailing edge (20) than the second skin portion does (second skin portion as extending to 20).
In Reference to Claim 40
Dmitroff discloses the blade according to claim 34, wherein at least one spar (Figs. 7 and 7A: 46 and 48, for instance, as providing traversal support) is provided, the at least one spar comprising at least the body portion of a layer of material (right portion of 46 and 48) which has a body portion between and transverse to the skins and at least a skin portion that forms part of the first skin or of the second skin (right portions 46 or 48 at 22 or 24).
In Reference to Claim 42
Dmitroff discloses the blade according to claim 40, wherein at least two spaced apart spars (Figs. 7 and 7A: 46 and 48) are provided, the spars and the areas of the skins extending in between them defining a torsion box (7 and 7A: as formed around hollow section or forming hollow section of blade).
In Reference to Claim 45
Dmitroff discloses the blade according to claim 34, wherein of at least three consecutive layers of material that each comprise a body portion (Figs. 7 and 7A: such as layers of 46, 48 and unlabeled right element from 50) between and transverse to the skins as well as at least a skin portion that forms part of the first skin or of the second skin (each of the fore mentioned body portions extending into 22 and 24), the skin portions having respective consecutive ends that are spaced apart from each other in the first skin or the second skin, respectively (ends stop short of fully extend to 20).
In Reference to Claim 48
Dmitroff discloses the blade according to claim 34, wherein layers of material (Figs. 7 and 7A: such as of 88) extend continuously between the trailing edge (20) and the leading edge (18), which continuous layers of material cover the skin portions of the layers of material that comprise a body portion between the skins and at least a skin portion that forms part of the first skin or a skin portion that forms part of the second skin (Figs. 7 and 7A: right portions 46 or 48 that extend into 22 or 24).
In Reference to Claim 49
Dmitroff discloses the blade according to claim 34, wherein layers of material comprise layers of fiber material impregnated with a matrix material (col 4, ll 34-39: the impregnated matrix inherent to the forming of composite structures), wherein a fiber direction of a layer of fiber material is oriented parallel with, at ±45o relative to, or at 90o relative to the cross-section defining the flow profile (col 4, ll 34-39 and ll 50-52: the layers being unidirectional and as seen in Figs. 7 and 7A extend orthogonal to cross-section, it is also known that fiber direction is optimizable).
In Reference to Claim 55
Dmitroff discloses the blade according to claim 34, wherein considered in the direction of the leading edge and the trailing edge (Figs. 7 and 7A: 18 and 20), consecutive cross-sections are at rotated positions to form a volution (as seen in in the cross-section as best understood).
In Reference to Claim 56
Dmitroff discloses the blade according to claim 34, wherein the flow profile at the leading edge (Figs. 7 and 7A: 18) has a curvature with a first radius of curvature that is larger (as seen) than a second radius of curvature at the trailing edge (at 20 as seen).
In Reference to Claim 57
Dmitroff discloses the blade according to claim 34, wherein the leading edge and the trailing edge (Figs. 7 and 7A: 18 and 20) extend between two opposite blade ends (Fig. 1: between left end and right end of 10), at least one body portion at one of the blade ends being provided with coupling means for coupling the blade to a support structure (element 26 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,321,019 to Dmitroff et al. (Dmitroff) in view of US Patent 9,638,048 to Measom et al. (Measom).
In Reference to Claim 39
Dmitroff discloses the blade according to claim 34, except, “… wherein a filler of a foam material is situated between the skins and the bodies ….”
Measom is related to blade structures formed of composite layered material (col 1, ll 20-21), as the claimed invention, and teaches wherein a filler of a foam material (Fig. 11 and col 9, ll 26-27: 690 for instance) is situated between skins and bodies (such as 660, 670, 480 and 682) of the blade structure (650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Dmitroff wherein a filler of a foam material, as taught by Measom, is situated between the skins and the bodies, so as to provide a stiffening structure for the blade of Dmitroff (Measom: col 9, ll 26-30).
In Reference to Claim 41
Dmitroff discloses the blade according to claim 40, except, “… further comprising a supporting layer of material that is enclosed between two body portions of a respective layer of material ….”
Measom is related to blade structures formed of composite layered material (col 1, ll 20-21), as the claimed invention, and teaches a supporting layer of material (Fig. 11 and col 9, ll 26-27: 690 for instance) that is enclosed between body portions (such as 480 and 682).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Dmitroff to further comprise a supporting layer of material, as taught by Measom, that is enclosed between two body portions of a respective layer of material, so as to provide a stiffening structure for the blade of Dmitroff (Measom: col 9, ll 26-30).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,321,019 to Dmitroff et al. (Dmitroff) in view of US Patent 4,105,817 to Dunahoo (Dunahoo).
In Reference to Claim 43
Dmitroff discloses the blade according to claim 34, except explicitly, “… wherein the number of skin portions in a central area of the first skin or the second skin, respectively, which central area is situated spaced apart from the leading edge and the trailing edge, is higher than the number of skin portions in an edge area of the first skin or the second skin, respectively, which edge area is adjacent to the leading edge or the trailing edge ….”
Dunahoo is related to blade structures formed of composite layered material (abstract, col 1, ll 55-61), as the claimed invention, and teaches wherein a number of skin portions (Fig. 10: i.e. 41, 51, 61) in a central area (i.e. middle of blade structure cross-section, not labeled) of a first skin or a second skin (top portion of blade of bottom portion of blade, not labeled), respectively, which central area is situated spaced apart from a leading edge (left edge, not labeled) and a trailing edge (right edge, not labeled), is higher than (i.e. three, including 41, 51 and 61) a number of skin portions in an edge area of the first skin or the second skin, respectively, which edge area is adjacent to the leading edge or the trailing edge (i.e. two at left edge or one at right edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Dmitroff wherein the number of skin portions in a central area of the first skin or the second skin, respectively, which central area is situated spaced apart from the leading edge and the trailing edge, is higher than the number of skin portions in an edge area of the first skin or the second skin, respectively, which edge area is adjacent to the leading edge or the trailing edge, as taught by Dunahoo, so as to tailor the composite blade, by manipulating the layers, to have the blade be lightweight and very strong (Dunahoo: col 1, ll 54-58).

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,321,019 to Dmitroff et al. (Dmitroff) in view of US Patent Application Publication 2010/0278648 to Kuntze-Fechner et al. (Kuntze-Fechner).
In Reference to Claim 44
Dmitroff discloses the blade according to claim 34, except, “… wherein between the two overlapping skin portions of the layers of material comprising a body portion between the skins and at least a skin portion that forms part of the first skin or of the second skin, an additional skin portion is situated that exclusively extends within the first skin or exclusively within the second skin ….”
Kuntze-Fechner is related to structures formed of composite layered material (abstract, [0005]), as the claimed invention, and teaches wherein between two overlapping portions of layers of material (Fig. 11: A and B for instance), an additional portion (E for instance) is situated that exclusively extends within the overlapping portions ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Dmitroff wherein between the two overlapping skin portions of the layers of material comprising a body portion between the skins and at least a skin portion that forms part of the first skin or of the second skin, an additional skin portion, as taught by Kuntze-Fechner, is situated that exclusively extends within the first skin or exclusively within the second skin, so as to increase the stability of the composite by incorporating intermediate layers as taught by Kuntze-Fechner (Kuntze-Fechner: [0029]).

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,321,019 to Dmitroff et al. (Dmitroff) in view of US Patent Application Publication 2015/0152733 to Moffitt et al. (Moffitt).
In Reference to Claim 51
Dmitroff discloses the blade according to claim 34, configured as an aerodynamic blade for exposure to an air flow or gas flow (col 1, ll 9-10: such as an helicopter blade), wherein the first skin forms an underpressure skin and the second skin forms an overpressure skin (Figs. 7 and 7A: such as upper and lower surfaces of the blade that operate as lower and higher pressure surfaces), but does not explicitly teach “… wherein the camber line of the flow profile is curved ….”
Moffitt is related to an aerodynamic blade (Fig. 6: 30) for exposure to an air flow or gas flow (abstract), as the claimed invention, and teaches wherein a camber line (Fig. 6: 303) of the flow profile (of 30) is curved ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Dmitroff wherein the camber line of the flow profile is curved, as taught by Moffitt, so as to optimize the blade allowing it to generate more thrust by having a curved camber (Moffitt: [0026]).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,321,019 to Dmitroff et al. (Dmitroff) in view of US Patent 6,638,466 to Abbott (Abbott).
In Reference to Claim 52
Dmitroff discloses the blade according to claim 51, except, “… configured as one of an airfoil for an airplane ….”
Abbott is related to the forming of composite structures (col 1, ll 7-9), as the claimed invention, and teaches where the formed composite structures can be configured as one of an airfoil for an airplane (col 1, ll 21-34) or as other structures such as helicopter blades (col 7, ll 8-20) similar to that of Dmitroff.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Dmitroff to be configured as one of an airfoil for an airplane, as taught by Abbott, so as to apply art known methods to form composite structures for suitable operation (Abbott: col 1, ll 21-34 and col 7, ll 8-20).

Allowable Subject Matter
Claims 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over prior art. The improvement comprises skin portions that has an end that is free at an exterior of a first skin or of a second skin for forming a blade that is more resistant to the symptoms of fatigue.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show composite structures formed using multiple layers, forming blade structures of multiple layers and forming structures where body portions layers also form outer skin like layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745